DISCIPLINARY PROCEEDING
PER CURIAM.
Respondent, Gregory N. Wampler, has consented to discipline for violations of the Rules of Professional Conduct No. 1.3, 1.4, 1.15, and 8.4(a), (b), and (c). Respondent plead guilty in federal court proceedings to two counts of securities fraud in violation of 18 U.S.C. § 513(a) for counterfeiting two certificates of deposit totalling $125,000 and presenting them to his client as investments of the client’s funds. Respondent also plead guilty in state court proceedings to five counts of felony unauthorized use of a movable in excess of $1,000 in violation of La.R.S. 14:68, when he misappropriated the funds of five clients in the amounts of $13,500.00, $3,125.00, $8,136.00, $70,000.00, and $2,744.21, respectively.
Upon review of the recommendations of the Hearing Committee 7 and of the Disciplinary Board, and upon consideration of the evidence in the record, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that Gregory N. Wampler be disbarred from the practice of law in Louisiana, disbarment retroactive to April 20, 1992, the date of the respondent’s interim suspension by the Court. Respondent’s payment of full restitution or efforts to make restitution will be considered if respondent applies for readmission. All costs of this proceeding are assessed to respondent.
DENNIS, J., not on panel.